          Case 2:19-cv-04459-DWL Document 15 Filed 07/13/20 Page 1 of 9



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Tamara Koroma, on behalf of K.M.R.                No. CV-19-04459-PHX-DWL
10                   Plaintiff,                         ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                     Defendant.
14
15
16            At issue is the denial of Plaintiff Tamara Koroma’s Application for Supplemental
17   Security Income on behalf of her minor child, K.M.R., by the Social Security
18   Administration under the Social Security Act. Plaintiff filed a Complaint (Doc. 1) seeking
19   judicial review of that denial, and the Court now addresses Plaintiff’s Opening Brief (Doc.
20   12, Pl. Br.), Defendant Social Security Administration Commissioner’s Opposition (Doc.
21   13, Def. Br.), and Plaintiff’s Reply (Doc. 14, Reply). The Court has reviewed the briefs
22   and the Administrative Record (Doc. 10, R.) and now reverses the Administrative Law
23   Judge’s (“ALJ”) decision and remands for further proceedings.
24   I.       BACKGROUND
25            On September 4, 2015, Plaintiff filed an Application for Supplemental Security
26   Income under Title XVI of the Social Security Act, for a period of disability beginning on
27   September 4, 2015.           (R. at 14.)   Plaintiff’s claim was denied initially and on
28   reconsideration. (Id.) Plaintiff and K.M.R. appeared at a video hearing on March 12, 2018.
       Case 2:19-cv-04459-DWL Document 15 Filed 07/13/20 Page 2 of 9



 1   (Id.) On August 6, 2018, the ALJ denied Plaintiff’s Application. (R. at 14-27.) That
 2   decision became final on April 19, 2019, when the Appeals Council denied Plaintiff’s
 3   request for review. (R. at 1-6.) This appeal followed.
 4          The Court has reviewed the evidence in its entirety and finds it unnecessary to
 5   provide a complete summary here. The pertinent evidence will be discussed in addressing
 6   the issues raised by the parties. In short, K.M.R. was born on April 30, 2008. (R. at 17.)
 7   At the time Plaintiff filed the Application, K.M.R was a school-age child. (R. at 17.) The
 8   ALJ evaluated K.M.R’s disability based on the following severe impairments: attention
 9   deficit hyperactivity disorder and major depressive disorder. (R. at 17.)
10          Ultimately, the ALJ concluded that K.M.R is not disabled. (R. at 26.) The ALJ
11   found that K.M.R. “does not have an impairment or combination of impairments that meets
12   or medically equals one of the listed impairments in 20 CFR Part 404 Subpart P, Appendix
13   1.” (R. at 17.) The ALJ also found that K.M.R. “does not have an impairment or
14   combination of impairments that functionally equals the severity of the listings.” (R. at
15   18.) In particular, the ALJ concluded that K.M.R. had less-than-marked limitations in all
16   six of the functional equivalence domains. (R. at 18-26.)
17   II.    LEGAL STANDARD
18          In determining whether to reverse an ALJ’s decision, the Court reviews only those
19   issues raised by the party challenging the decision. Lewis v. Apfel, 236 F.3d 503, 517 n.13
20   (9th Cir. 2001). The Court may set aside the Commissioner’s disability determination only
21   if the determination is not supported by substantial evidence or is based on legal error. Orn
22   v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is relevant evidence that
23   a reasonable person might accept as adequate to support a conclusion considering the
24   record as a whole. Id. To determine whether substantial evidence supports a decision, the
25   Court must consider the record as a whole and may not affirm simply by isolating a
26   “specific quantum of supporting evidence.” Id. Generally, “[w]here the evidence is
27   susceptible to more than one rational interpretation, one of which supports the ALJ’s
28


                                                 -2-
      Case 2:19-cv-04459-DWL Document 15 Filed 07/13/20 Page 3 of 9



 1   decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954
 2   (9th Cir. 2002) (citations omitted).
 3          To determine whether a claimant under the age of 18 is disabled for purposes of the
 4   Social Security Act, the ALJ follows a three-step process. 20 C.F.R. § 416.924(a). At the
 5   first step, the ALJ determines whether the claimant is presently engaging in substantial
 6   gainful activity. 20 C.F.R. § 416.924(b). At step two, the ALJ determines whether the
 7   claimant has a medically determinable physical or mental impairment that is “severe” or a
 8   combination of impairments that is “severe.” 20 C.F.R. § 416.924(c). At step three, the
 9   ALJ considers whether the claimant’s impairment or combination of impairments meets,
10   medically equals, or functionally equals an impairment listed in Appendix 1 to Subpart P
11   of 20 C.F.R. Part 404. 20 C.F.R. § 416.924(d). If so, and the impairment has lasted or is
12   expected to last for a continuous period of at least 12 months, the claimant is automatically
13   found to be disabled. Id.
14          To determine whether the claimant’s impairment or combination of impairments
15   functionally equals a listed impairment, the ALJ assesses the claimant’s functioning in
16   terms of six domains: (1) acquiring and using information; (2) attending and completing
17   tasks; (3) interacting and relating with others; (4) moving about and manipulating objects;
18   (5) caring for oneself; and (6) health and physical well-being. 20 C.F.R. § 416.926a(b)(1),
19   (d). To functionally equal a listed impairment, the claimant’s impairment or combination
20   of impairments must result in a “marked” limitation in at least two domains or an “extreme”
21   limitation in at least one domain. Id. § 416.926a(d). A claimant has a “marked” limitation
22   when the claimant’s impairment or combination of impairments “interferes seriously” with
23   her ability to independently initiate, sustain, or complete activities. Id. § 416.926a(e)(2).
24   A claimant has an “extreme” limitation when the claimant’s impairment or combination of
25   impairments “interferes very seriously” with her ability to independently initiate, sustain,
26   or complete activities. Id. § 416.926a(e)(3).
27          …
28          …


                                                 -3-
         Case 2:19-cv-04459-DWL Document 15 Filed 07/13/20 Page 4 of 9



 1   III.    ANALYSIS
 2           Plaintiff raises three challenges to the ALJ’s decision. First, Plaintiff argues that the
 3   ALJ erred in finding that K.M.R. has less-than-marked limitations in the “attending and
 4   completing tasks” domain. (Pl. Br. at 18-20.) Second, Plaintiff argues that the ALJ erred
 5   in finding that K.M.R. has less-than-marked limitations in the “interacting and relating with
 6   others” domain. (Pl. Br. at 20-23.) Based on those two arguments, Plaintiff argues this
 7   Court should remand for an award of benefits. (Pl. Br. at 23-24.) Third, and alternatively,
 8   Plaintiff argues this case should be remanded for additional fact-finding because the ALJ
 9   failed to have K.M.R’s functionality evaluated by an expert who had reviewed all of the
10   evidence. (Pl. Br. at 15-17.)1
11           Turning to Plaintiff’s first argument, the purpose of the “attending and completing
12   tasks” domain is to assess “how well you are able to focus and maintain your attention, and
13   how well you begin, carry through, and finish your activities, including the pace at which
14   you perform activities and the ease with which you change them.”                  20 C.F.R. §
15   416.926a(h). For school-aged children such as K.M.R., the regulations provide that:
16           [Y]ou should be able to focus your attention in a variety of situations in order
             to follow directions, remember and organize your school materials, and
17
             complete classroom and homework assignments. You should be able to
18           concentrate on details and not make careless mistakes in your work (beyond
             what would be expected in other children your age who do not have
19           impairments). You should be able to change your activities or routines
20           without distracting yourself or others, and stay on task and in place when
             appropriate. You should be able to sustain your attention well enough to
21           participate in group sports, read by yourself, and complete family chores.
22           You should also be able to complete a transition task (e.g., be ready for the
             school bus, change clothes after gym, change classrooms) without extra
23           reminders and accommodation
24   Id. § 416.926a(h)(2)(iv). The regulations also identify, as illustrative examples of limited
25   functioning in this domain, being “easily startled, distracted, or overreactive to sounds,
26   1
            Although Plaintiff raised these issues in a different order in her brief, the Court has
27   reordered them. This is because the first two reordered issues address whether the ALJ
     properly evaluated the evidence that was in the record, while the third reordered issue
28   addresses whether the ALJ should have expanded the record by soliciting additional
     evidence.


                                                   -4-
      Case 2:19-cv-04459-DWL Document 15 Filed 07/13/20 Page 5 of 9



 1   sights, movements, or touch,” being “slow to focus on, or fail[ing] to complete activities
 2   of interest to you, e.g., games or art projects,” being “repeatedly . . . sidetracked from your
 3   activities or . . . frequently interrupt[ting] others,” being “easily frustrated and giv[ing] up
 4   on tasks, including ones you are capable of completing,” and “requir[ing] extra supervision
 5   to keep you engaged in an activity.” Id. § 416.926a(h)(3).
 6          Here, the ALJ carefully summarized the evidence pertaining to K.M.R.’s ability to
 7   attend and complete tasks and noted that it painted a mixed picture. On the one hand, the
 8   ALJ acknowledged that K.M.R. had been diagnosed with ADHD, had gotten into trouble
 9   at school for getting out of her seat, had been prescribed an array of medications in an
10   attempt to manage her hyperactivity, and had received negative reports from teachers
11   concerning her carelessness, need for reminders, difficulty with organization, and failure
12   to complete tasks. (R. at 21.) On the other hand, the ALJ noted that K.M.R.’s teacher
13   noted improvement when K.M.R. was taking her ADHD medications, that the progress
14   notes from several different facilities did not describe K.M.R. as restless or hyperactive,
15   that one facility even described K.M.R. as “appropriate” for her age, that K.M.R. had never
16   been placed on an individualized educational plan (“IEP”), and that K.M.R. “herself
17   reported that she is able to watch television and play games on a phone.” (R. at 21-22.)
18   Additionally, the ALJ noted that none of the state agency consultants who had reviewed
19   K.M.R.’s case held the opinion that K.M.R. possessed marked limitations in this area. (R.
20   at 21.) Thus, the ALJ concluded that “the claimant has less than marked limitation in
21   attending and completing tasks.” (R. at 21.)
22          Plaintiff argues this conclusion was erroneous because an array of additional
23   information pertaining to K.M.R.’s limitations came to light after the state agency
24   consultants rendered their opinions—among other things, K.M.R. subsequently performed
25   poorly when repeating first grade and when in second grade, a doctor subsequently opined
26   that K.M.R.’s ADHD was sub-optimally controlled and that she should undergo a
27   psychiatric evaluation, and medical professionals subsequently observed K.M.R.
28   displaying poor eye contact and having difficulty sustaining play. (Pl. Br. at 19-20.)


                                                  -5-
      Case 2:19-cv-04459-DWL Document 15 Filed 07/13/20 Page 6 of 9



 1   Plaintiff also criticizes the ALJ for “seiz[ing] too firmly . . . on a brief moment of
 2   glimmering hopeful improvement near-immediately after medication was first started,” for
 3   characterizing K.M.R. academic performance too charitably, and for failing to fully credit
 4   Plaintiff’s testimony concerning K.M.R.’s attention problems. (Id.) In response, the
 5   Commissioner argues that (1) the individual pieces of evidence cited by the ALJ (including
 6   K.M.R.’s participation in, and interest regarding, hobbies and extracurricular activities,
 7   K.M.R.’s display of appropriate behavior during examinations, and K.M.R.’s improvement
 8   while on medication) support the ALJ’s conclusion, and (2) the ALJ’s conclusion also must
 9   be affirmed because the “[s]tate agency psychological and pediatric consultants . . . opined
10   that [K.M.R.] had less than marked limitations” and “the ALJ was entitled to rely on their
11   opinions.” (Def. Br. at 6-7.)
12          The ALJ did not commit reversible error by concluding, based on the evidence
13   before him, that K.M.R. had less-than-marked limitations concerning the “attending and
14   completing tasks” domain. The ALJ identified an array of evidence that supported a
15   finding of less-than-marked limitations in this area. This Court may very well have reached
16   a different opinion had it been presented with the same evidence, but the ALJ’s
17   interpretation was a reasonable one supported by substantial evidence—the evidence cuts
18   in both directions. Reversal is not warranted in this circumstance. See, e.g., Burch v.
19   Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (“Where evidence is susceptible to more than
20   one rational interpretation, it is the ALJ’s conclusion that must be upheld.”); Rollins v.
21   Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (“[T]he ALJ’s interpretation of her testimony
22   may not be the only reasonable one. But it is still a reasonable interpretation and is
23   supported by substantial evidence; thus, it is not our role to second-guess it.”).
24          Given this conclusion, there is no need to address Plaintiff’s second argument—her
25   challenge to the ALJ’s finding that K.M.R. had less-than-marked limitations concerning
26   the “interacting and relating with others” domain. Even if the ALJ had made a finding of
27   marked limitations in this area, as Plaintiff contends he should have, K.M.R. would not
28   have been considered disabled—as noted, a finding of disability only follows “if you have


                                                 -6-
      Case 2:19-cv-04459-DWL Document 15 Filed 07/13/20 Page 7 of 9



 1   ‘marked’ limitations in two of the domains.” 20 C.F.R. § 416.926a(d) (emphasis added).
 2          This leaves Plaintiff’s final argument—her contention that she is entitled to remand
 3   because the ALJ “should have had an expert review [K.M.R.’s] entire case in light of the
 4   decision in Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006 (9th Cir. 2003).” (Pl. Br. at
 5   15.) According to Plaintiff, Howard requires an ALJ presiding over a juvenile’s claim for
 6   disability benefits to arrange for a qualified pediatrician (or other specialist) to evaluate the
 7   minor’s claim “based on the record in its entirety,” after “considering all of the medical
 8   records.” (Id. at 16.) Plaintiff argues the ALJ failed to do so here because the state agency
 9   consultants’ opinions “were nearly two-and-a-half years old when the ALJ made his
10   decision and, during those years, a significant amount of evidence was added to the record.”
11   (Id. at 17.) In response, the Commissioner argues that the ALJ complied with Howard “by
12   relying upon the relevant expertise of two State agency reviewing psychologists and two
13   State agency reviewing pediatricians.” (Def. Br. at 9.) As for Plaintiff’s argument that
14   those doctors failed to consider the additional evidence developed during the two-and-a-
15   half-year period after they rendered their opinions, the Commissioner argues that “this
16   argument is unavailing because the evidence during this period supports the ALJ’s
17   findings.” (Id. at 10.)
18          The Social Security Act provides that, when evaluating a juvenile’s claim for
19   disability benefits, “the Commissioner of Social Security shall make reasonable efforts to
20   ensure that a qualified pediatrician or other individual who specializes in a field of
21   medicine appropriate to the disability of the individual . . . evaluates the case of such
22   individual.” 42 U.S.C. § 1382c(a)(3)(I). In Howard ex rel. Wolff v. Barnhart, 341 F.3d
23   1006 (9th Cir. 2003), the Ninth Circuit held that an ALJ violated this provision by relying
24   on the “individual evaluations and reports” of several different specialists, who rendered
25   opinions that “pertained to each of their individual specialties,” in lieu of arranging for a
26   qualified expert “to have [the juvenile’s] case evaluated in its entirety.” Id. at 1014. The
27   court held that, under section 1382c(a)(3)(I), “the ALJ is required to make a reasonable
28   effort to obtain a case evaluation, based on the record in its entirety, from a pediatrician or


                                                   -7-
         Case 2:19-cv-04459-DWL Document 15 Filed 07/13/20 Page 8 of 9



 1   other appropriate specialist, rather than simply constructing his own case evaluation from
 2   the evidence in the record.” Id.
 3           Although Howard did not explicitly address when the pediatrician or other specialist
 4   must render this holistic case evaluation, courts have interpreted Howard as requiring the
 5   evaluation to be made close to the time of the ALJ’s decision, so as to ensure that the
 6   evaluation encompasses all of the relevant evidence. For example, in Serna ex rel. R.S.S.
 7   v. Colvin, 2015 WL 1508411 (D. Ariz. 2015), the court reversed an ALJ’s denial of a
 8   juvenile’s claim for disability benefits in part because “[e]ven assuming that the medical
 9   evaluations substantially complied with § 1382c(a)(3)(I) when authored, they did not meet
10   the requirements of Howard. . . [because they] were more than eight months old when the
11   ALJ made a decision and, during those eight months, a significant amount of relevant
12   evidence was added to the record.” Id. at *8. Similarly, in Godwin ex rel. V.E. v. Comm’r
13   of Soc. Sec., 2010 WL 1337745 (D. Ariz. 2010), the court held that “assuming, without
14   deciding, that the four evaluations substantially complied with § 1382c(a)(3)(I) when
15   authored, . . . they were more than three-years old when the ALJ made her decision and,
16   during those three years, a significant amount of evidence was added to the record. . . .
17   Accordingly, the Court cannot now correctly describe the four case-wide evaluations that
18   took place 2003 and 2004 as having considered V.E.’s case ‘based on the record in its
19   entirety.’ Based on the Howard decision, and out of an abundance of caution, the Court
20   finds, therefore, that the ALJ erred by not making a reasonable effort to obtain a case
21   evaluation based on the record in its entirety. The case must therefore be remanded to have
22   a pediatrician or other appropriate specialist evaluate the case based on the record in its
23   entirety and considering all of the medical records.” Id. at *4.
24           Here, the Commissioner seems to accept (and, at a minimum, doesn’t dispute)
25   Plaintiff’s interpretation of Howard as requiring a close temporal relationship between the
26   issuance of the doctor’s opinion and the ALJ’s hearing.2 Given this position, and in light
27   2
            Although the Commissioner states, in a footnote, that “the agency disagrees with
     the Ninth Circuit’s decision in Howard as a matter of record” (Def. Br. at 6 n.1), the
28   Commissioner doesn’t argue that, in general, it is permissible under Howard to have a
     lengthy gap between the issuance of the doctor’s opinion and the ALJ’s hearing—instead,

                                                 -8-
      Case 2:19-cv-04459-DWL Document 15 Filed 07/13/20 Page 9 of 9



 1   of the fact that other courts have interpreted Howard in this manner, the Court will assume
 2   for purposes of this case that this interpretation is correct.
 3          As noted, the Commissioner’s sole argument concerning the temporal gap is that it
 4   was harmless in this case because “the evidence during this period supports the ALJ’s
 5   findings.” (Def. Br. at 8.) But this claim is inaccurate. As Plaintiff points out in her brief,
 6   much of the new evidence that came to light in 2017 arguably supports K.M.R.’s disability
 7   claim. (Pl. Br. at 9-10.) This is evidence that, under Howard, the pediatrician (or other
 8   specialist) responsible for rendering the case-wide evaluation should have considered. And
 9   because the ALJ relied in part on the state agency consultants’ opinions when determining
10   that K.M.R. was not disabled, this error was not harmless.
11          IT IS THEREFORE ORDERED reversing the August 6, 2018 decision of the
12   Administrative Law Judge (R. at 11-31), as upheld by the Appeals Council on April 19,
13   2019 (R. at 1-6).
14          IT IS FURTHER ORDERED remanding this case to the Social Security
15   Administration for further proceedings consistent with this Order.
16          IT IS FURTHER ORDERED directing the Clerk to enter final judgment
17   consistent with this Order and close this case.
18          Dated this 10th day of July, 2020.
19
20
21
22
23
24
25
26
27
28   the Commissioner’s argument is that the delay wasn’t erroneous in this case because the
     new evidence adduced during the gap wasn’t favorable to the claimant.


                                                   -9-
